NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALEJANDRO RODRIGUEZ; et al.,                    No.    20-55770

                Petitioners-Appellees,          D.C. No.
                                                2:07-cv-03239-TJH-RNB
 v.

WILLIAM P. BARR, Attorney General; et           MEMORANDUM*
al.,

                Respondents-Appellants.

                   Appeal from the United States District Court
                       for the Central District of California
                   Terry J. Hatter, Jr., District Judge, Presiding

                           Submitted October 15, 2021**
                              Pasadena, California

Before: WARDLAW and GOULD, Circuit Judges, and HADDON,*** District
Judge.

   The United States appeals the district court’s order refusing to dissolve the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Sam E. Haddon, United States District Judge for the
District of Montana, sitting by designation.
permanent injunction previously entered despite the subsequent vacatur of the

underlying judgment. We have jurisdiction to hear this appeal under 28 U.S.C. §

1292(a)(1). We remand this case to the district court with instructions to vacate the

permanent injunction.

      1.     The district court misinterpreted our opinion in Rodriguez v. Marin

(Rodriguez IV), 909 F.3d 252, 256 (2018) as an instruction to keep the permanent

injunction in place. In Rodriguez IV we stated that: “Like the Supreme Court, we

do not vacate the permanent injunction pending the consideration of these vital

constitutional issues.” 909 F.3d at 256. The district court interpreted that sentence

as “instructions” to keep “the permanent injunction in place pending the

consideration of the constitutional issues” which it was “obligated to follow.” As a

result, it denied the government’s motion to vacate the permanent injunction.

      We wish to resolve that misunderstanding. We did not intend to instruct the

district court to maintain the permanent injunction based on plaintiffs’ now-defunct

statutory claims indefinitely. Instead, we indicated that we did not lift the

injunction at the appellate level, like the Supreme Court, but were remanding for

the district court to do so when it considered how it planned to proceed on

plaintiffs’ constitutional claims and other questions the Supreme Court asked it to

consider in Jennings v. Rodriguez, 138 S. Ct. 830, 851–52 (2018).




                                          2
      2.     On remand, the permanent injunction must be vacated because it lacks

a basis in law. A permanent injunction is valid only if, among other things, it is

supported by the plaintiff’s “actual success on the merits,” Edmo v. Corizon, Inc.,

935 F.3d 757, 784 (9th Cir. 2019) (citations omitted), and if it is tailored to address

the specific injury the plaintiff has successfully proved, Natural Resource Defense

Council v. Winter, 508 F.3d 885, 886 (9th Cir. 2007).

      When the district court issued the original permanent injunction, it was

valid: the plaintiffs had achieved “actual success” on the merits of their statutory

claims, and the court crafted an injunction designed to remedy those statutory

violations. Since then, the nature of this case has been transformed. The plaintiffs

have not only lost on the merits of their statutory claims, eliminating the entire

foundation for the permanent injunction and subsequent relief, they have filed an

amended complaint removing those claims from the case entirely.

      3.     Therefore, we remand this case to the district court with instructions

to vacate the permanent injunction. Petitioners may, of course, move for a

preliminary injunction based on their remaining claims. We also direct the district

court to follow the instructions we clearly laid out in Rodriguez IV, 909 F.3d at

257, which comport with the Supreme Court’s instructions in Jennings, 138 S. Ct.

at 851–52.

      REVERSED AND REMANDED.


                                           3